DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.

 Response to Amendment
3.	This office action is responsive to applicant’s amendment filed on 02/17/2022. Claims 1-6, 8-14, 19 were pending. Claims 1-6, 8-9, 19 were amended. Claim 11 was withdrawn-currently amended. Claims 12-14 were withdrawn. Claims 7, 15-18 were cancelled.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1, 3-6, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dobbins et al. (US 2013/0052414 A1) in view of Carlson et al. (US 2011/0062849 A1) and further in view of Kim et al. (US 2018/0158879 A1).
Regarding to claim 1, Dobbins discloses a device comprising:
An article comprising a textured glass substrate having a first face, and a second face and at least one edge;
a1, of less than 0.5 nm (abstract, paragraph 0072);
the second face comprising a textured surface having a second surface roughness such that 5 nm ≤ Ra2 ≤  500 nm (See paragraph 0081).
Regarding to claim 1, Dobbins fails to disclose the second surface comprises a plurality of surface features comprising a feature size, F of 2 µm to 20 µm in diameter.  However, Dobbins clearly teaches the second surface comprises a plurality of surface features (See Fig 2B, Fig 4A, 4B).  Dobbins further discloses a texture feature has a first size D1 of 100 µm and a second size D2 of 1 µm (See paragraph 0100).  Carlson discloses the second surface comprises a plurality of surface features comprising a feature size, F of 1 µm up to 50 µm including example of surface features size of 10.8 µm, 24.5 µm, 10.3 µm, 12.9 µm, 14 µm and 18.2 µm (See paragraph 0036, Table 1).  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal surface feature sizes because it has been held that determination of workable range is not considered inventive.
Regarding to claim 1, Dobbins and Carson fails to disclose the device further comprises a cathode, an anode, and at least one organic light emitting layer that is capable of emitting light, wherein the textured glass substrate is coupled to the device such that light emitted from the organic light emitting layer passes through the textured glass substrate.
However, Dobbins clearly teaches that the glass substrate is used in a flat display device such as thin-film-transistor liquid crystal displays (TFT-LCDs) (See paragraph 0004-0007, 0129-0130). Kim teaches to use a texture glass substrate for the organic light emitting display, 
Regarding to claim 3, Dobbins and Carlson fail to disclose the texture glass substrate has a haze in transmission of greater than 80% as measured by ASTM D1003. However, Dobbins clearly teaches the texture glass substrate. Kim discloses a textured glass substrate has a haze in transmission of 90% to 100%, including 95% to 100% as measured by ASTM D1003 (paragraph 0136). In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal haze in transmission of greater than 90% because it has been held that determination of workable range is not considered inventive.

Regarding to claim 4, Dobbins discloses the first surface roughness, Ra1 is less than 0.5 nm or 0.3 nm (See abstract, paragraph 0077, read on applicant’s limitation “Ra1, is less than 1 nm”).
a2 is such that 5 nm ≤ Ra2 ≤  500 nm (See paragraph 0081; Note: 500 nm is within applicant’s range “from 400 to 540 nm”).
Regarding to claim 6, as discussed above, Carlson discloses the second surface comprises a plurality of surface features comprising a feature size, F of 1 µm up to 50 µm including example of surface features size of 10.8 µm, 24.5 µm, 10.3 µm, 12.9 µm, 14 µm and 18.2 µm in diameter (See paragraph 0036, Table 1, within applicant’s range of 2 µm to 15 µm in diameter).

Regarding to claim 19, Dobbins discloses the plurality of surface feature comprises a height of 0.05 µm ≤ H ≤ 3.75 µm, including example of 0.07 µm ≤ H ≤ 2 µm  (See paragraph 0084; Note: a height at 3.75 µm or 2 µm is within applicant’s range of “2 µm to 8 µm”). 

8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dobbins (US 2013/0052414 A1) in view of Carlson et al. (US 2011/0062849 A1) and Kim (US 2018/0158879 A1)as applied to claim 1, 3-6, 19 above and further in view of Chiang et al. (US 2008/0095997 A1)
Regarding to claim 2, Dobbins fail to disclose the textured glass substrate has a reflective haze of 0.5 or lowered as measured by ASTM D4039. However, Dobbins clearly teaches a textured glass substrate. Chiang discloses the glass substrate having a reflective haze of 1% to 99% as measured by ASTM D4039 (paragraph 0026 0035, 0041; Note: 1% = 0.01; 99% = 0.99; within applicant’s range of “0.5 or lower”). In the absence of unexpected result, it would .

9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dobbins (US 2013/0052414 A1), Carlson (US 2011/0062849 A1) Kim et al. (US 2018/0158879 A1) as applied to claims 1, 3-6, 19 above and further in view of Borrelli et al. (US 2015/0131156 A1)
Regarding to claim 8, Dobbins, Carlson and Kim fail to disclose the textured glass substrate provides an enhancement to light output from the organic light emitting layer of greater than 50% when compared to a second device identical to the device except that the second device substitute a planar, non-texture glass substrate of identical composition and thickness in place of the textured glass substrate, wherein the non-texture glass substrate comprises a first planar, non-texture face, a second non-textured face and at least one edge, the first planar, non-texture face comprising a surface roughness of less than 2 nm and the second planar, non-textured face comprising a surface roughness of less than 2 nm.  However, Dobbins clearly teaches the non-texture glass substrate comprises a first planar, non-textured face (first half of the Ra1 surface), a second non-textured face (second half of the Ra1 surface) and at least one edge, the first planar, non-texture face comprising a surface roughness of less than 2 nm and the second planar, non-textured face comprising a surface roughness of less than 2 nm (abstract, Fig 1).  Borrelli discloses organic light emitting display (OLED) having a glass substrate with light transmission of 40% or less, or 60% or less, or around 80% depending the degree of textured (Fig 3). A transmittance of 60% or less, or 80% or less is greater than 50% of .

10.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dobbins (US 2013/0052414 A1), Carlson et al. (US 2011/0062849 A1) and Kim et al. (US 2018/0158879 A1) as applied to claims 1, 3-6, 19 above and further in view of Modi et al. (US 2012/0187367 A1).
Regarding to claims 9-10, Dobbins and Kim fail to disclose the quantum efficiency of the device is 40% or greater (claim 9), or 60% or greater (claim 10). However, Dobbins clearly disclose the device is an optical device. Modi discloses an optical discloses having external quantum efficiency (EQE) value at 65%, 66%, 67% and 69% (See Table 2, paragraph 0431-0437). In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal external quantum efficiency at 65%, or 66%, or 67% or 69% because it has been held that determination of workable range is not considered inventive.

Response to Arguments

11.	Regarding to previous ground of rejection under 35 U.S.C 103 with respect to claim 7 (currently amended claim 1), the applicants stated:
“Dobbins discloses surface feature diameters significantly larger than the claimed 2-20 micron diameter, and it would not have been obvious to modify Dobbins’ surface features in view of Carlson to arrive at the claimed invention.
Dobbins discloses a glass substrate 50 with a surface 52 comprising surface features 62. See Dobbins, ¶ [0083] and Fig. 1. The surface features 62 are designed to mitigate electrostatic charge and friction for a LCD thin-film-transistor substrate. Id., ¶¶ [0004]-[0007], [0129], and [0130].
Dobbins does not specifically disclose the diameter of these surface features 62. But Dobbins’ disclosure suggests that the diameter of features 62 is much larger than 2—20 microns. Dobbins discloses that features 62 have a lateral center-to-center pitch ranging from 1.5—25 millimeters. /d., § [0086]. Dobbins also discloses that patterning features 197 (which can be projections or indentations) used to fabricate features 62 have a size that is at least 0.5 times the size of the lateral center-to-center pitch (i.e., 0.75—12.5 millimeters). /d., {J [0116] and [0119], and Figs. 12A-13B.
Based on Dobbins’ disclosure, surface features 62 have a lateral size (e.g., diameter) of about 0.75—12.5 millimeters (i.e., 750—-12,500 microns). 750 microns is 37.5 times larger than the top end of the claimed range of 2—20 microns.
In sharp contrast to Dobbins, Carlson disclosures a textured glass panel for reducing surface reflections and sparkle. See Carlson, {[{] [0003]-[0005]. Carlson’s glass panel can have a RMS (Rq) roughness ranging from 10-800 nm and a feature size of 1-50 microns. /d., J{ [0021] and [0029]. The RMS (Rq) roughness and feature size of Carlson’s glass panel are designed to minimize a “sparkle ranking” of the glass panel, which is related to the ability of the panel to prevent a grainy appearance when placed on top of an LCD screen. /d., J] [0004], [0024], and [0025].
Given the disparate disclosures of Dobbins and Carlson, it would not have been obvious to modify Dobbins’ surface features in view of Carlson. Reducing the diameter of Dobbins’ surface features by a factor of at least 37.5 is a significant change to Dobbins’ surface features and Carlson provides no motivation to make this change. Carlson does not teach or suggest that surface features having a diameter of 1-50 microns would be capable of mitigating electrostatic charge and friction for a LCD thin-film-transistor substrate—the purpose of Dobbins’ surface features 62. What is more, Carlson discloses that the textured surface can achieve a RMS (Rq) surface roughness of 10- 800 nm, which is not the same as the Ra surface roughness required by Dobbins”  (emphasis added).  
The examiner strongly disagrees with applicant’s statement that the surface features 62 have a lateral size (e.g. diameter of about 0.75 to 12.5 millimeter.  Dobbins does not explicitly disclose the features 62 have a size is at least 0.5 the size of the lateral center-to-center pitch in paragraph 0116.  In paragraph [0116], Dobbins discloses the pattern feature 197 may have a size range from 0.5x the pitch P (Fig 12) which is a different embodiment of the from embodiments in Figure 3B-4B and paragraph [0086].  Further in paragraph [0100], Dobbins wrote:
“The term "size," as used herein, may refer to any dimension of the texturing feature including the cross sectional area of the feature and/or the peak-to-valley height H of the feature. The relative reduction in the size of the feature may be characterized by a reflow factor R which relates the first size D1 to the second size D2. For example, if a texturing feature has a first size D1 of 100 µm and a second size D2 of 1 µm the reflow factor R is 100x”.  
It is clear from the record that Dobbins teaches it is possible to adjust feature size, wherein the feature size can range from first size D1 of 100 µm and a second size D2 of 1 µm.  Carlson discloses the second surface comprises a plurality of surface features comprising a feature size, F of 1 µm up to 50 µm including example of surface features size of 10.8 µm, 24.5 µm, 10.3 µm, 12.9 µm, 14 µm and 18.2 µm (See paragraph 0036, Table 1). It is clear from the record that Dobbins’s feature size  first size D1 of 100 µm and a second size D2 of 1 µm overlapping with Carlson’s feature size.  Dobbins does not teach away from reducing the size of  the surface features as argued by applicants.  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal surface feature sizes because it has been held that determination of workable range is not considered inventive.
The applicants further stated ” Absent hindsight, a person of ordinary skill in the art would not have been motivated to combine Dobbins and Carlson as proposed by the Office. A person of ordinary skill in the art would not have looked to Carlson’s disclosure of a textured glass designed to improve a “sparkle ranking” for motivation to modify Dobbins’ LCD thin-film-transistor substrate designed to mitigate electrostatic charge and friction. Moreover, a person of ordinary skill in the art would not have looked to Carlson’s disclosure of a particular a RMS (Rq) surface roughness for motivation to modify Dobbins’ substrate, which is designed based on specific Ra surface roughness.”  
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, it is clear from the record that Dobbins clearly teaches the feature size can range from first size D1 of 100 µm and a second size D2 of 1 µm in paragraph 0100 which overlapping the feature size as taught by Carlson.
The applicants further stated “Further, even if the Office had established a prima facie case of obviousness, an unexpected result is not a necessary condition for overcoming an obviousness rejection based on optimizing a claimed variable. As explained in MPEP 2144.05 (IID), such an obviousness rejection can also be overcome by showing that the prior art teaches away and/or showing that the claimed parameter was not recognized as result-effective. In the present case, as discussed above, Dobbins’ disclosure actually teaches away from the claimed range, and neither Dobbins nor Carlson discloses that the diameter of surface features is a result-effective variable that would benefit Dobbins’ LCD thin- film-transistor substrate.”  The examiner disagrees with the applicant’s statement that “Dobbins’ disclosure actually teaches away from the claimed range”.  On the contrary, in paragraph [0100], Dobbins wrote “The relative reduction in the size of the feature may be characterized by a reflow factor R which relates the first size D1 to the second size D2. For example, if a texturing feature has a first size D1 of 100 µm and a second size D2 of 1 µm the reflow factor R is 100x”.  It is clear from the 
The applicants further stated “While Kim does mention that OLED device 100 can include a thin-film transistor layer (see Kim, ¶ [0138]) formed between substrate 110 and light emitting element 120, Kim does not disclose the use of glass substrate 110 for light extraction. In other words, light from light emitting element 120 does not pass through substrate 110. Rather, as shown in the annotated figure below, light emitted from Kim’s light emitting element 120 passes through encapsulation layer 130 comprising inorganic/organic layers 131, 132, and 133. /Id., ¶¶ [0134] and [0137]. In fact, Kim specifically designs the inorganic/organic layers 131, 132, and 133 for optimal light transparency and light extraction efficiency. Id., ¶¶ [0036], [0037], [0060], [0066], and [0137].” 
The examiner disagrees. Kim teaches to use inorganic layer (131) and (132) to cover the light emitting layer (120). According to Kim, "each of the first inorganic layer 131 and the second inorganic layer 133 may include inorganic material having excellent light transmittance". Kim further discloses that the inorganic layer include silicon oxide (SiOx). It is well known in the art that silicon oxide is a glass material. Therefore, Kim teaches a glass substrate (i.e. SiOx or silicon oxide) is coupled to the device such that light emitted from the organic light emitting layer passes through the textured glass substrate.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713